UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1212


In Re:   WILLIE J. ASBURY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (3:09-cv-02257-DCN-JRM)


Submitted:   June 1, 2010                   Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN Circuit Judges.


Petition denied by unpublished per curiam opinion.


Willie J. Asbury, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie J. Asbury petitions for a writ of mandamus,

seeking an order for removal of a magistrate judge who issued a

report and recommendation in Asbury v. Driskell, No. 3:08-cv-

02671-DCN (D.S.C. filed July 28, 2008).                       We conclude that Asbury

is not entitled to the relief he seeks.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United   States

Dist.    Court,      426    U.S.        394,   402     (1976);       United    States        v.

Moussaoui,     333    F.3d    509,       516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available         only    when    the    petitioner       has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Here, Asbury offers nothing more than bald assertions

against the magistrate judge and displeasure with the outcome of

Asbury v. Driskell, a separate case wholly unrelated to the case

underlying the instant petition.                      Therefore, we conclude that

the relief Asbury seeks is not available by way of mandamus.

Accordingly,       although        we    grant     leave       to    proceed    in     forma

pauperis,     we     deny    the    petition       for       writ    of    mandamus.         We

dispense     with     oral     argument         because       the     facts    and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3